803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DARWIN GRAVITT, Plaintiff-Appellantv.RICHARD GERMOND;  OPTY ANDERSON, Defendants-Appellees.
No. 86-1643.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1986.

1
BEFORE:  KENNEDY, MILBURN and BOGGS, Circuit Judges

ORDER

2
This matter is before the Court for consideration of appellant's motion for appointment of counsel, preliminary injunction and order of investigation.


3
A review of the file indicates that appellant has appealed from the June 20, 1986, scheduling order of the district court.  The order appealed is not a final, appealable order, since it did not end the litigation on the merits.  Catlin v. United States, 324 U.S. 299 (1945).  The order also does not fit into the collateral order exception since such order does not conclusively determine a disputed question, it does not resolve an important question separate from the merits of the action and it can effectively be reviewed on appeal from the final judgment.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that the motion for counsel, preliminary injunction and investigation be denied.